Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 was canceled in the preliminary amendment received on 01/28/21, claims 2-20 were added and are now pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 2-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,896,581 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the claims of this application and the patented claims is that Applicant has omitted the following limitations “… bingo game…, bingo cards…” and added the limitations of “… Class II game, Class II game elements …”  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit and add some limitations because one of ordinary skill in the art would have realized that omitting and adding some limitations are an obvious expedient since the remaining elements perform the same functions as before. In re Karlson, 136 USPQ 184 (CCPA 1963).  

Application Number: 17/121,747
US Patent Number: 10,896,581 B2
A gaming system comprising:
A gaming system comprising:
a processor; and
a processor; and
a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to:
a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to:
responsive to an occurrence of a Class II game triggering event, determine if any sets of ordered Class II game elements are in use,
responsive to an occurrence of a bingo game triggering event, determine if any predetermined sets of ordered bingo cards are in use,
responsive to a first set of ordered Class II game elements being in use, select a next Class II game element in the first set of ordered Class II game elements, and
responsive to a first predetermined set of ordered bingo cards being in use, select a next bingo card in the first predetermined set of ordered bingo cards, and
responsive to no sets of ordered Class II game elements being in use, select a second set of ordered Class II game elements, wherein when the selected second set of ordered Class II game elements are used in order, a persistent element of a simulated Class III game is initially displayed in association with a use of one of the Class II game elements, the persistent element of the simulated Class III game remains displayed in association with a subsequent use of another one of the Class II game elements, and the persistent element of the simulated Class III game ceases being displayed in association with a subsequent use of another one of the Class II game elements.
responsive to no predetermined sets of ordered bingo cards being in use, select a second predetermined set of ordered bingo cards, wherein when the selected second predetermined set of ordered bingo cards are played in order, a persistent element is initially displayed, by a display device, in association with a play of one of the bingo cards, the persistent element remains displayed, by the display device, in association with a subsequent play of another one of the bingo cards, and the persistent element ceases being displayed, by the display device, in association with a subsequent play of another one of the bingo cards.



Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on 5712727673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale


/Ronald Laneau/
Primary Examiner, Art Unit 3715